DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A: Figs. 1A-C in the reply filed on 02/22/2022 is acknowledged. Applicant notes that claims 6 and 9-14 are withdrawn.
For the elected Species A: Figs. 1A-C, the following claims fail to read on the elected species, and are therefore withdrawn by the examiner:
Claim 17 – Figs. 1A-C fail to disclose a catheter, wherein the proximal end of the tether portion comprises a release element, and wherein the catheter comprises a plurality of arms at a distal end of the catheter wherein a distal end of the arms has an inner diameter that is smaller than an outer diameter of the release element (see Species C: Figs. 5A-C); the catheter shown in Figs. 3A-B does not have a pair of arms.
Claim 18 - Figs. 1A-C fail to disclose wherein the catheter further comprises an elongate body slidably disposed within the plurality of arms proximal to the bulb (see Species C: Figs. 5A-C); the catheter shown in Figs. 3A-B does not have a pair of arms nor “a bulb”.
Claim 19 - Figs. 1A-C fail to disclose wherein the [plurality of] arms are configured such that proximal translation of the catheter relative to the elongate body releases the bulb from the arms (see Species C: Figs. 5A-C); the catheter shown in Figs. 3A-B does not have a pair of arms nor “a bulb”.
Claim 20 - Figs. 1A-C fail to disclose spring elements at a distal end of the catheter configured to bias the [plurality of] arms radially toward each other. (see Species C: Figs. 5A-C); the catheter shown in Figs. 3A-B does not have a pair of arms nor the spring elements.

Claim Objections
Claim 1 is objected to because of the following informalities:  
It appears “extendable” in line 6 of Claim 1 should read as “extending”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the end cap" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the end cap” is interpreted as “an endcap”, as recited in the written description (see para. 0036).
Claim 16 recites the limitation “the clips” in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the clips” is interpreted as “the clip”, as recited previously in claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada (US 20040158127).
Regarding claim 1, Okada discloses a device for securing tissue (Figs. 24-35B), comprising:
a loop portion 57a configured to be disposed about a distal end of a delivery device 51 in the delivery configuration (Figs. 25 and 28B-29B; para. 0158, and 0166-67) and configured to secured about the tissue in a deployed configuration (Fig. 31B; para. 0169).
a locking member 57b disposed on the loop portion 57a (Fig. 26 and 27A; para. 0155); and
a tether portion (shown in Fig. 31B as the suture end of the loop 57a having a loop at a proximalmost end) having a proximal end extending from the loop portion 57a slidably through the locking member 57b (Figs. 28B-31B; para. 0167; note: the tether portion must be slidable through the locking member 57b in order to tighten the loop portion 57a.)
Regarding claim 8, Okada discloses wherein the locking member 57b is disposed at an end of the loop portion (Fig. 31B).
Regarding claim 15, Okada discloses a system for securing tissue (Figs. 24-35B), comprising:
a securing element 57 having a delivery configuration (Fig. 28B-29B; para. 0166-67) and configured to substantially close about a portion of the tissue in a deployed configuration (Fig. 31B; para. 0169), the securing element comprising:
a loop portion 57a configured to be disposed about an endcap 14 in the delivery configuration (Fig. 25; para. 0158);
a locking member 57b disposed on the loop portion 57a (Fig. 26 and 27A; para. 0155); and a tether portion (shown in Fig. 31B as the suture end of the loop 57a having a loop at a proximalmost end) having a proximal end extending from the loop portion 57a slidably through the locking member 57b (Figs. 28B-31B; para. 0167; note: the tether portion must be slidable through the locking member 57b in order to tighten the loop portion 57a.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 20040158127) as applied to claim 1 above, and further in view of Binmoeller et al. (US 20110106107) [hereinafter Binmoeller].
Regarding claim 2, Okada discloses all of the limitations set forth above in claim 1, including a loop portion 57a and a locking member 57b disposed on the loop portion 57a (Fig. 26 and 27A; para. 0155). However, Okada fails to disclose a plurality of protrusions disposed along the loop portion, the protrusions configured to translate with the tether portion in a direction through the locking member.
Binmoeller in the same field of endeavor teaches a device for securing tissue comprising a loop portion 35' having a plurality of protrusions 95 disposed along the loop portion 35' (Fig. 8; para. 0047), the protrusions configured to translate with the tether portion in a direction through the locking member (para. 0047) for the purpose of anchoring into the tissue in order to reduce the likelihood of the loop slipping off the tissue when tension is applied (para. 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the loop portion in Okada to include the plurality of protrusions of Binmoeller in order to allow the loop portion to anchor into the tissue in order to reduce the likelihood of the loop slipping off the tissue when tension is applied (para. 0047). 
	Regarding claim 7, Modified Okada discloses wherein the protrusions 95 are configured to at least partially embed into the tissue in the deployed configuration (Fig. 8; para. 0047 of Binmoeller).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 20040158127) in view of Binmoeller et al. (US 20110106107) [hereinafter Binmoeller], as applied to claim 2 above, and further in view of To et al. (US 20060122633) [hereinafter To].
Regarding claims 3-5, Modified Okada discloses all of the limitations set forth above in claims 1 and 2, including a loop portion 57a and a locking member 57b disposed on the loop portion 57a (Fig. 26 and 27A; para. 0155 of Okada) and a plurality of protrusions 95 disposed along the loop portion 35', the protrusions configured to translate with the tether portion in a direction through the locking member (Fig. 8; para. 0047 of Binmoeller). However, Okada does not expressly disclose the mechanisms inside the locking member and Modified Okada fails to disclose a tab configured to engage the plurality of protrusions, and a release element slidably disposable through the locking member between the plurality of protrusions and the tab, wherein the release element comprises a tubular wall with a radial aperture extending through the wall.
To in the same field of endeavor teaches a device for securing suture to tissue comprising a tether portion 534 slidably disposed through a locking member 1020, wherein the locking member 1020 comprises a tab 1022, and a release element 1026 slidably disposable through the locking member 1020 (Fig. 26A-B), wherein the release element 1026 comprises a tubular wall with a radial aperture (not shown in Figs. 26A-B but best shown in Fig. 31A) extending through the wall for the purpose of providing a fiction fit between the tether and the locking collar (para. 0141).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the locking member in Modified Okada to include the tab and release element of To, since such a modification is a substitution to one known locking mechanism for another. The substitution would yield the predictable result of providing a fiction fit between the tether and the locking collar (para. 0141), and thereby locking the loop portion in the deployed, tightened configuration. Furthermore, the tab 1022 of To is configured or “capable of” engaging the plurality of protrusions of Modified Okada (see Fig. 8; para. 0047 of Binmoeller) between the two extending portions of the tab (see Fig. 26A-B of Tab).
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 20040158127), as applied to claim 15 above, and further in view of Onuki et al. US 20030144673) [hereinafter Onuki].
Regarding claims 16, Okada discloses all of the limitations set forth above in claims 15, including a tether portion (shown in Fig. 31B as the suture end of the loop 57a having a loop at a proximalmost end) having a proximal end extending from the loop portion 57a slidably through the locking member 57b (Figs. 28B-31B; para. 0167). Okada further discloses a catheter 9B (Fig. 26), the catheter comprising: a sheath 56 (Fig. 27A). However, Okada fails to disclose the sheath having an inward tapered distal inner diameter; and a severing clip slidably disposed within the sheath and having edges extending radially inward at a distal end of the clip, the edges of the clip are disposed about the tether portion such that distal translation of the clip with respect to the sheath causes the edges to sever the tether portion.
Onuki in the same field of endeavor teaches a device used to secure a suture loop around tissue (Fig. 5) comprising a catheter 6 (Fig. 2) comprising: a sheath 7a (Fig. 8) having an inward tapered distal inner diameter 24 (Fig. 8; para. 0049); and a severing clip 31 (Fig. 8) [note: the severing clip of the instant application is illustrated as proximally extending elements with sharp distal ends, similarly to the “severing clip” of Onuki] slidably disposed within the sheath 7a (Fig. 8; para. 0065) and having edges 33 extending radially inward at a distal end of the clip (Fig. 8), the edges of the clips disposed about a tether portion (Fig. 8) such that distal translation of the clip 31 with respect to the sheath 7a causes the edges to sever the tether portion (Fig. 8; para. 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the catheter in Modified Okada to include the tapered sheath of Onuki in order to provide the sheath with a low-profile (para. 0016 and 0049). Furthermore, it would also be obvious to one of ordinary skill in the art to modify the catheter in Modified Okada to include the severing clip of Onuki in order to into decrease operation time if the user were to decide to isolate the ligating wire and manipulating wire during the procedure (para. 0009) thereby preventing interference with another treatment device or endoscope when isolating the ligating wire and manipulating wire (para. 0012).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN DUBOSE/Examiner, Art Unit 3771     

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771